


AMENDMENT NUMBER TWO TO CREDIT AGREEMENT
This Amendment Number Two to Credit Agreement (“Amendment”) is entered into as
of March 30, 2012, by and among the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
on the one hand, and SILICON GRAPHICS INTERNATIONAL CORP., a Delaware
corporation (“Parent”), SILICON GRAPHICS FEDERAL, INC., a Delaware corporation
(“Silicon Federal”; and together with Parent each individually a “Borrower”, and
individually and collectively, jointly and severally, the “Borrowers”), and the
undersigned Guarantor, on the other hand, with reference to the following facts:
A.    Borrowers, Agent, and Lenders have previously entered into that certain
Credit Agreement, dated as of December 5, 2011 (as amended from time to time,
the “Agreement”).
B.    Borrowers have requested that Agent and Lenders make certain amendments to
the

Agreement as provided for and on the conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend and supplement
the Agreement as follows:
1.    DEFINITIONS. All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement unless specifically defined
herein.
2.    AMENDMENTS.
(a)    Schedule 1.1 of the Agreement is amended by deleting the definition of
“Borrowing Base” set forth therein in its entirety and replacing it with the
following:
“Borrowing Base” means, as of any date of determination, the result of:
(a)    the sum of (i) 85% of the amount of Eligible Domestic Accounts, plus (ii)
the lesser of (1) $5,000,000 and (2) 85% of the amount of Eligible Foreign
Accounts, less (iii) the amount, if any, of the Dilution Reserve, plus
(b)    the lowest of
(i)    the greater of (1) $15,000,000, or (2) the lesser of (x) $20,000,000 and
(y) 100% of the amount of availability created by clause (a) above,
(ii)    50% of the value (calculated at the lower of cost or market
 




1

--------------------------------------------------------------------------------




on a basis consistent with Borrowers’ historical accounting practices) of
Eligible Inventory, and
(iii)    85% times the most recently determined Net Liquidation Percentage times
the value (calculated at the lower of cost or market on a basis consistent with
Borrowers’ historical accounting practices) of Borrowers’ Eligible Inventory,
minus
(c)    the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) of the Agreement.
(b)    Schedule 1.1 of the Agreement is amended by deleting the definition of
“Eligible Accounts” set forth therein in its entirety and replacing it with the
following:
“Eligible Accounts” means, collectively, Eligible Domestic Accounts and Eligible
Foreign Accounts.
(c)    Schedule 1.1 of the Agreement is amended by adding the following
definition of “Eligible Domestic Accounts” as set forth below in proper
alphabetical:
“Eligible Domestic Accounts” means those Accounts created by any Borrower in the
ordinary course of its business, that arise out of such Borrower’s sale of goods
or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Domestic Accounts shall be
calculated net of customer deposits, finance charges and unapplied cash.
Eligible Domestic Accounts shall not include the following:
(a)    Accounts that the Account Debtor has failed to pay within the earlier of
(i) 90 days of original invoice date or (ii) 60 days of due date, and Accounts
with selling terms of more than 60 days,
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
(c)    Accounts with respect to which the Account Debtor is an Affiliate of a
Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower,
(d)    Accounts arising in a transaction wherein goods are samples, placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, COD, try and buy, or any other terms by reason of
which the payment by the Account Debtor may be conditional (provided, that
Accounts arising out of the sale of Shipped Goods shall not be rendered
ineligible solely as a result of this paragraph (d)),



2

--------------------------------------------------------------------------------




(e)    Accounts that are not payable in Dollars or Canadian Dollars,
(f)        Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States, Canada, or any state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (y) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (z) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, reasonably satisfactory to
Agent; provided, however, that clause (iii) above shall not apply to Canada or
any state, province, municipality, or other political subdivision thereof, or of
any department, agency, public corporation, or other instrumentality thereof so
long as (y)

Agent’s Lien in such Accounts is perfected under applicable Canadian law
satisfactory to Agent and its counsel, and (z) there is no Canadian law
equivalent (including any equivalent law under any state, province,
municipality, or other political subdivision thereof) to the Assignment of
Claims Act, 31 USC §3727).
(g)    Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727), or (ii) any state of the United States,
(h)    Accounts with respect to which the Account Debtor is a creditor of a
Borrower, is owed services from Parent or its Subsidiaries in respect of prepaid

maintenance contracts or accrued warranty claims, or has asserted a right of
setoff (including coop advertising and credit memos), or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
prepayment, warranty accrual, claim, right of setoff, or dispute,
(i)        Accounts with respect to an Account Debtor whose total obligations
owing to Borrowers exceed 10%, or 20% with respect to each of the Account
Debtors identified by Borrowers and approved in writing by Agent in its
Permitted Discretion, or 40% with respect to a single Account Debtor identified
by Borrowers and approved in writing by Agent in its Permitted Discretion (which
such percentages, as applied to a particular Account Debtor, are subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by Agent based
on all of the otherwise Eligible Accounts prior to giving



3

--------------------------------------------------------------------------------




effect to any eliminations based upon the foregoing concentration limit,
(j)        Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
(k)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,
(1)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,
(m)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to (and accepted by) the Account Debtor, or
(ii) the services giving rise to such Account have not been performed and billed
to the Account Debtor,
(n)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,
(o)    Accounts acquired in connection with a Permitted Acquisition, until the
completion of a field examination of such Accounts, in each case, reasonably
satisfactory to Agent (which field examination may be conducted prior to the
closing of such Permitted Acquisition), or
(p)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by
Borrowers of the subject contract for goods or services.
(d)    Schedule 1.1 of the Agreement is amended by adding the following
definition of “Eligible Foreign Accounts” as set forth below in proper
alphabetical:
“Eligible Foreign Accounts” means any Account (a) meeting all of the criteria
set forth in the definition of Eligible Domestic Accounts (except for the fact
that they meet the conditions set forth in either clause (i) or clause (ii) of
paragraph (f) thereof), (b) billed and collected by a Borrower in the United
States, (c) in respect of an Account Debtor (x) whose has a corporate long term
credit rating of at least BBB- by S&P and Baa3 by Moody’s, or (y) identified by
Borrowers and approved in writing by Agent in its Permitted Discretion, and (d)
that the Agent determines in its Permitted Discretion shall be treated as an
“Eligible Foreign Account” for purposes hereof.
3.    REPRESENTATIONS AND WARRANTIES. Each Borrower hereby affirms to Agent and
Lenders that all of such Borrower’s representations and warranties set forth in
the Agreement are true, complete and accurate in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of the



4

--------------------------------------------------------------------------------




date hereof (except to the extent that such representations and warranties
relate solely to an earlier date).
4.    NO DEFAULTS. Each Borrower hereby affirms to Agent and Lenders that no
Event of Default has occurred and is continuing as of the date hereof.
5.    CONDITIONS PRECEDENT. The effectiveness of this Amendment is hereby
conditioned upon receipt by Agent of a fully executed copy of (a) this Amendment
from each party hereto, and (b) that certain Side Letter of even date herewith,
each in form and substance satisfactory to Agent.
6.    REAFFIRMATION. Each Borrower hereby acknowledges and reaffirms (i) all of
its obligations and duties under the Loan Documents, and (ii) that the Agent,
for the ratable benefit of the Lender Group, has and shall continue to have
valid, perfected Liens in the Collateral as provided in the Security Agreement.
7.    COSTS AND EXPENSES. Borrowers shall pay to Agent and Lenders all of
Agent’s and Lenders’ out-of-pocket costs and expenses (including, without
limitation, the fees and expenses of its counsel, which counsel may include any
local counsel deemed necessary, search fees, filing and recording fees,
documentation fees, appraisal fees, travel expenses, and other fees) arising in
connection with the preparation, execution, and delivery of this Amendment and
all related documents.
8.    LIMITED EFFECT. In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Agreement, the
terms and provisions of this Amendment shall govern. In all other respects, the
Agreement, as amended and supplemented hereby, shall remain in full force and
effect.
9.    COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto. This Amendment is a Loan Document
and is subject to all the terms and conditions, and entitled to all the
protections, applicable to Loan Documents generally.
10.    COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto. This Amendment is a Loan Document
and is subject to all the terms and conditions, and entitled to all the
protections, applicable to Loan Documents generally.
11.    REAFFIRMATION OF GUARANTY. The undersigned Guarantor hereby reaffirms and
agrees that: (a) the Guaranty and the Loan Documents to which it is a party
shall remain in full force and effect (including, without limitation, any
security interests granted therein) after this Amendment is consummated as if
consummated contemporaneously therewith; (b) nothing in the Loan Documents to
which it is a party obligates Agent or the Lenders to notify the undersigned of
any changes in the financial accommodations made available to the Loan Parties
or to seek reaffirmations of the Loan Documents; and (c) no requirement to so
notify either the undersigned or to seek the undersigned’s reaffirmations in the
future shall be implied by this Section 10.



5

--------------------------------------------------------------------------------




[remainder of page left blank intentionally; signatures to follow]



6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set

forth above.
SILICON GRAPHICS INTERNATIONAL CORP.,
a Delaware Corporation
By:    /s/ James Wheat
Title: Chief Financial Officer    

SILICON GRAPHICS FEDERAL, INC.,
a Delaware corporation
By:    /s/ James H. Brinker
Title: President    

SGI INTERNATIONAL, INC.,
a Delaware corporation
By:    /s/ James Wheat
Title: Chief Financial Officer    

WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
By:    /s/ Amelie Yehros
Title: Senior Vice President    



S-1 Amendment No. 2